UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4370



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE ALEXANDER WILLIAMSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:05-cr-00136-NCT)


Submitted:   November 30, 2006            Decided:   January 16, 2007


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Alexander Williamson appeals the district court’s

order revoking his supervised release and imposing a twelve-month

term of imprisonment.            On appeal Williamson argues that there was

insufficient evidence to support the district court’s determination

that he had violated a term of his supervised release, that his

sentence was unreasonable, and that the district court judge erred

in   failing      to    recuse    himself   from   the    proceedings   after    a

Government witness allegedly died in chambers.                Finding no error,

we affirm.

            While       on   supervised     release,     Williamson   entered   an

Alford*    plea    to   misdemeanor     breaking   and     entering   charges   on

August 8, 2005, in Rockingham County, North Carolina Superior

Court, which served as the basis for the revocation proceeding.

Williamson contends that there was insufficient evidence to support

the district court’s conclusion that he violated his terms of

supervision by breaking and entering.              At the revocation hearing,

he contended, through counsel, that, although he admitted to the

conviction, he was not the person involved in the breaking and

entering for which he was convicted.                   He argues that he only

entered an Alford plea so that he would not be charged as a

habitual    felon.




      *
       North Carolina v. Alford, 400 U.S. 25 (1970).

                                        - 2 -
            This court reviews a district court’s revocation of

supervised release for abuse of discretion.        See United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).       An abuse of discretion

occurs when the court fails or refuses to exercise its discretion

or when its exercise of discretion is flawed by an erroneous legal

or factual premise.       James v. Jacobson, 6 F.3d 233, 239 (4th Cir.

1993).     The district court need only find a violation of a

condition of supervised release by a preponderance of the evidence.

See   18   U.S.C.    §   3583(e)(3)    (2000).   Factual   determinations

informing the conclusion that a violation occurred are reviewed for

clear error.    See United States v. Carothers, 337 F.3d 1017, 1019

(8th Cir. 2003); United States v. Whalen, 82 F.3d 528, 532 (1st

Cir. 1996).         We conclude that there was sufficient evidence,

including the testimony of the responding police officer and

Williamson’s probation officer, to support the court’s conclusion

that Williamson was the person who committed the breaking and

entering offense, upon which the supervised release violation was

based.

            Next, Williamson suggests that the sentence imposed by

the district court after revoking his supervised release was unduly

harsh.     Williamson does not assert any error in the district

court’s application of the guidelines in determining the advisory

sentencing range. In United States v. Crudup, this court held that

“revocation sentences should be reviewed to determine whether they


                                      - 3 -
are ‘plainly unreasonable’ with regard to those § 3553(a) factors

applicable to supervised release revocation sentences.”     461 F.3d

433, 437 (4th Cir. 2006).    Applying the analysis articulated in

Crudup, we find that Williamson’s sentence for violating supervised

release is not unreasonable, much less plainly unreasonable.

          As correctly noted by the district court, the advisory

guideline range for Williamson’s violation was eight to fourteen

months for a Grade C violation with an original criminal history

category of VI.    USSG § 7B1.4(a).    Williamson’s prior conviction

for mailing threatening communications was a Class C felony, so the

statutory maximum sentence on revocation of supervised release

imposed for that offense was twenty-four months. 18 U.S.C. §§ 876,

3559(a)(3), 3583(e) (2000). Williamson’s twelve-month sentence was

thus within the statutory maximum.      Moreover, the district court

sufficiently   articulated    its     sentencing   deliberations   to

demonstrate that it did not abuse its discretion in selecting the

term of imprisonment.

          Finally, Williamson alleges that the district court judge

should have recused himself from the proceedings after witnessing

the death of a Government witness, Bronchia Bethal, in chambers.

Because Williamson did not raise this issue below it is reviewed

for plain error.   United States v. Maxwell, 285 F.3d 336, 339 (4th

Cir. 2002).




                               - 4 -
               A judge must recuse himself or herself where the party

seeking recusal files a timely and sufficient affidavit stating the

judge has a personal bias or prejudice either against the affiant

or in favor of an adverse party, 28 U.S.C. § 144 (2000), or where

his or her impartiality might reasonably be questioned.                      28 U.S.C.

§ 455 (2000). However, because Williamson cannot show any evidence

that the district court blamed him for the witness’s death or

otherwise held an extra-judicial bias, the court properly rejected

the argument in the instant case.               See Liteky v. United States, 510

U.S.    540,    555     (1994)   (“judicial       rulings     alone      almost    never

constitute a valid basis for a bias or partiality motion . . . .

[T]hey . . . can only in the rarest circumstances evidence the

degree of favoritism or antagonism required [to make fair judgment

impossible] . . . when no extrajudicial source is involved.”

(citation omitted)); Shaw v. Martin, 733 F.2d 304, 308 (4th Cir.

1984) (“[a]lleged bias and prejudice to be disqualifying must stem

from an extrajudicial source and result in an opinion on the merits

on    some    basis     other    than    what     the    judge    learned    from      his

participation in the case.”).             Therefore, the district court judge

did    not   err   in    failing    to    recuse        himself   from    Williamson’s

revocation proceedings.

                Accordingly,       we    affirm    the     district      court’s   order

revoking       Williamson’s        supervised       release       and      imposing     a

twelve-month sentence.           We dispense with oral argument because the

facts   and     legal    contentions      are     adequately      presented       in   the



                                         - 5 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 6 -